Citation Nr: 1205351	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder, claimed as PTSD.  


FINDINGS OF FACT

1.  The Veteran served for a period of no more than 5 days in the Republic of Vietnam, from February 7 - 11, 1971, during active duty in the United States Marine Corps.

2.  The Veteran did not serve in armed combat against enemy forces during active service. 

3.  The Veteran's only claimed stressor that is clinically linked to his current PTSD diagnosis is that in or around late 1971 - early 1972, while stationed in Vietnam, he witnessed a Marine sergeant personally execute 6 soldiers of the Army of the Republic of Vietnam on charges of theft of the sergeant's rain gear.   

4.  There is no credible evidence (including the Veteran's personal account) to corroborate the occurrence of the Veteran's aforementioned stressor during service. 

5.  The Veteran's service treatment records reflect no evidence of treatment for, onset of a chronic psychiatric disability, including PTSD and bipolar disorder, during his period of active duty.

6.  Bipolar disorder was first manifested many years post service, and there is no competent and persuasive medical evidence of a medical relationship between this Axis I diagnosis and the Veteran's period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duty to Notify and Assist.

With respect to the service connection claim that is presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

The current appeal stems from an original claim for VA compensation for a chronic acquired psychiatric disorder (claimed as PTSD), which was received by VA in March 2008.  A letter issued in April 2008 satisfies the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Board notes that this fully compliant notice was furnished prior to the initial adjudication of the service connection claim at issue in October 2008, such that there is no defect in timing of notice.    

In addition, the Board finds that the duty to assist the Veteran with respect to his claim for VA compensation for a chronic psychiatric disorder (including PTSD) has been satisfied.  All records relevant to this claim that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran's service treatment records, service personnel records, and VA records dated in 2008 showing post-service treatment for his psychiatric complaints have been obtained and associated with his claims file.  In his VA Form 9 substantive appeal, which was received by VA in January 2009, the Veteran expressly declined the opportunity to present oral testimony in support of his claim at a hearing before the Board.

With regard to the Veteran's PTSD claim, his claims file includes documentation that demonstrates that VA had provided the Veteran with a PTSD questionnaire and also requested him to provide a detailed account of his alleged PTSD stressor with as many details as possible in order for VA to develop the claim accordingly with the Veteran's service department and the National Archives and Records Administration to verify his claimed stressor.  The claims file reflects that the Veteran did not respond to VA's request to submit a PTSD questionnaire and that the only submission from the claimant regarding his stressor were short statements alleging that in while he was in Vietnam, he witnessed a Marine staff sergeant personally execute six South Vietnamese soldiers for stealing his rain gear.  The Veteran did not provide any details regarding the military unit(s) involved, names of the individuals involved or names of other witnesses to the incident, and only the vague indication that the alleged stressor occurred in later 1971 or early 1972.  As the Veteran failed to provide any further details despite specific requests from VA, the RO issued a memorandum in October 2008, in which it listed in detail its attempts to obtain corroborating information from the Veteran regarding his PTSD claim and the Veteran's general lack of cooperation or response to VA's requests.  The RO then made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The Board finds that VA has undertaken all reasonable efforts in good faith to assist the veteran in the development of his PTSD claim, and that these efforts were stymied through no fault of VA by the general lack of cooperation on part of the claimant.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held in the case of Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), that VA's duty to assist "is not always a one-way street," and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  The Board thus finds that VA has adequately discharged its duty to assist the Veteran in the development of his current PTSD claim and that no further efforts in this regard are necessary.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claim for service connection for a chronic psychiatric disorder, to include PTSD.  

Although the Veteran was not provided with a VA examination addressing the claim for service connection for a chronic acquired psychiatric disorder (to include PTSD), this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's tinnitus claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his PTSD diagnosis, or otherwise indicate that his other current Axis I diagnosis of bipolar disorder may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his psychiatric disability, as described above, is sufficient to decide the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).

(b.)  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of psychiatric counseling or treatment at a mental health clinic in service will permit service connection for a chronic acquired psychiatric disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In this regard, the Board notes that the Veteran is presently service-connected for Type II diabetes mellitus (rated 20 percent disabling), diabetic neuropathy with hypertension (rated 60 percent disabling), neuropathy of the right and left upper extremities (each upper extremity rated 10 percent disabling), neuropathy of the right and left lower extremities (each lower extremity rated 10 percent disabling), tinnitus (rated 10 percent disabling), and bilateral sensorineural hearing loss (rated noncompensably disabling).  His combined rating for his service-connected disabilities under 38 C.F.R. § 4.25 (2011) is 80 percent and he is currently rated totally disabled for being individually unemployable due to his service-connected disabilities.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Board has reviewed the Veteran's service treatment records and notes that these show normal psychiatric findings on clinical examination on entrance into service in February 1970, throughout active service, and on separation examination in June 1972.  The Veteran reported having no relevant psychiatric history or history of psychiatric symptoms in his medical history questionnaires concurrent with active duty.  The records do not indicate any psychiatric treatment or counseling during the entirety of the Veteran's active service.  The Board takes particular note of a medical advisory attached to the Veteran's service treatment records, which states:

This member is in a position requiring extraordinary reliability.  Report any medical or behavioral changes that may affect his reliability and/or may require further evaluation to his commanding officer.

This notation establishes that the Veteran was placed under heightened scrutiny for any changes in his medical or psychiatric status that may have had an impact on his ability to perform his military duties.  It is therefore significant that no psychiatric issues were noted during the Veteran's period of active service despite such scrutiny, and this is highly probative evidence that no psychiatric disorder had its onset during service.

Post-service VA medical records relevant to the Veteran's claim show treatment for Axis I diagnoses of chronic PTSD and bipolar disorder in 2008, with onset of bipolar disorder beginning approximately in the early 1990s, which was evidently precipitated by the death of the Veteran's father.  (That part of the current appeal pertaining to the PTSD claim will be discussed in a separate portion of this decision.)  

The Veteran's clinical records do not contain any opinion that objectively links his bipolar disorder diagnosis to his period of military service or to his service-connected medical disabilities (either as secondary to, or aggravated by these disabilities), and the Veteran in this regard does not contend that there is any such association.  The Veteran also does not report or otherwise contend that the onset of his bipolar disorder or symptoms relating to bipolar disorder began during active duty, with continuity of related psychiatric symptomatology from that time to the present.  As his diagnosis and treatment for bipolar disorder is not indicated any earlier than 1990, which is approximately 18 years after his separation from military service, and as he does not allege treatment for psychiatric complaints relating to bipolar disorder throughout this period prior to 1990, the Board finds that this is evidence against a finding of continuity of symptomatology of bipolar disorder, which weighs heavily against finding that the bipolar disorder had its onset in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).


Furthermore, to the extent that bipolar disorder constitutes a psychosis, there is no clinical evidence demonstrating onset of bipolar disorder to a compensably disabling degree within the one-year presumptive period following the Veteran's discharge from active duty in July 1972.  See 38 C.F.R. § 3.307, 3.309.  

Vocationally, the Veteran served as an artillery crewman in active duty, with a post-service career in the trucking and transport industry, road construction, and as a heavy equipment operator.  There is no evidence demonstrating that he has had any formal training and accreditation in the field of psychiatric medicine.  Therefore, to the extent that he asserts that there is a link between his bipolar disorder and military service based on his own personal knowledge of psychiatry and his mental condition, his statements in this regard are not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In view of the foregoing discussion, the aspect of the Veteran's claim seeking service connection for a chronic acquired psychiatric disorder other than PTSD must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of his VA compensation claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(c.)  Entitlement to service connection for PTSD.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002).

During the course of this appeal, 38 C.F.R. § 3.304 was revised.  The changes, effective on July 13, 2010, are applicable to this claim.  The pertinent revisions 
liberalize, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (July 13, 2010).

The Veteran has presented only one general stressor account relating to his current PTSD diagnosis, in which he alleges that in late 1971 or early 1972, while he was in Vietnam, he witnessed a Marine staff sergeant personally execute six South Vietnamese soldiers in the Army of The Republic of Vietnam (ARVN).  According to the Veteran's account, the Marine sergeant accused the six ARVN soldiers of stealing his rain gear, and that after none of the accused men came forward to admit to the theft, the Marine sergeant fatally shot each man in the head.  The Veteran expressed horror over witnessing this act and feared that his life would be in as much danger given the arbitrary circumstances that led to the execution of these allied troops.

As a starting point, the Board notes that the Veteran's VA medical records do include an objective Axis I diagnosis of PTSD that has been clinically linked to his alleged in-service stressor as discussed above.  (See VA mental health clinic treatment reports dated February - July 2008.)  As such, the Board will concede as a factual matter that the Veteran currently has a valid diagnosis of PTSD linked to his alleged in-service stressor.  Therefore, to prevail on his claim for service connection for PTSD, the stressor linked to this diagnosis must be objectively verified.

The Board, as a factual matter, finds that the Veteran did not participate in combat, during his period of active duty in the United States Marine Corps.  His service personnel records very specifically document that he was flown from Kadena Air Force Base in Okinawa to Danang Air Base in the Republic of Vietnam, arriving in Danang on February 7, 1971.  Thereafter, he departed by airplane from Danang on February 11, 1971, returning back to Okinawa that same day.  No other service in Vietnam is indicated in the historical record.  This reflects that the Veteran had no more than 5 days of actual service in Vietnam during the entirety of his period of active duty.  Although the Veteran's military occupational specialty in service was as an artilleryman, his military decorations and personnel records do not reflect any involvement in actual direct combat operations against enemy forces.  Furthermore, his service medical records do not incidentally reflect that he participated in direct combat.  Thus, the Board does not concede that the Veteran was exposed to combat during active service.

Although the evidence does establish that the Veteran was deployed to a combat zone for a very brief period of no more than 5 days in February 1971, the Board finds as a factual matter that he was not exposed during this brief time to hostile military or terrorist activity.  His sole alleged stressor during his brief deployment to Vietnam was witnessing the fatal shooting of six ARVN soldiers accused of equipment theft by a Marine sergeant.  The Board first notes the paucity of detailed information regarding the alleged incident, and finds that the vagueness of this otherwise lurid account tends to undermine its plausibility.  More significantly, the Veteran claimed that the incident occurred while he was in Vietnam in late 1971 or early 1972.  The timeline of his account is utterly contradicted by the established historical records, which show that he was in Vietnam only for the second week of February 1971, which is in early 1971.  In view of this glaring inconsistency and the other flaws in the Veteran's account, the Board finds that the Veteran is simply not credible in this regard and therefore rejects the veracity of his claimed stressor.  This is fatal to the Veteran's claim, as his current diagnosis of PTSD is linked only to this alleged stressor.  

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements for service connection for PTSD, and that, accordingly, his claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any credible evidence to corroborate the occurrence of the Veteran's claimed in-service stressor, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, at 53-56 (1990).



ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, on a direct and presumptive basis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


